           Case 2:16-cr-00168-GMN-NJK Document 150 Filed 01/28/21 Page 1 of 1




 1
 2
 3                             UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                          Case No.: 2:16-cr-00168-GMN-NJK
 7           Plaintiff,                                               ORDER
 8   v.                                                          (Docket No. 145)
 9
     DERRICK VINCENT,
10
             Defendant.
11
12          The instant case was opened on June 1, 2016, when an indictment was filed against
13 Defendant Derrick Vincent. Docket No. 1. On January 13, 2021, Defendant filed an application
14 to proceed in forma pauperis. Docket No. 145. Such application, however, is unnecessary in this
15 case.
16          Accordingly, Defendant’s application to proceed in forma pauperis, Docket No. 145, is
17 DENIED as unnecessary.
18          IT IS SO ORDERED.
19          Dated: January 28, 2021.
20                                           _____________________________________
                                             NANCY J. KOPPE
21                                           UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28

                                                  1
